 CONCHEMCOINCORPORATED125Conchemco Incorporated,Baltimore DivisionandInterna-tional Union of District 50, Allied and Technical Work-ers of the United States and Canada,Petitioner. Case5-RC-7002April 24, 1970DECISION AND DIRECTION OF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERS FANNINGAND BROWNUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before M. Louise Felton, Hearing Officer ofthe National Labor Relations Board. Following the hear-ing and pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended, and bydirection of the Regional Director for Region 5, thecase was transferred to the National Labor RelationsBoard for decision. A brief has been timely filed bythe Employer.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization and claimsto represent certain employees of the Employer.'3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The Petitioner seeks a unit of all production andmaintenance employees at the Employer's Baltimore,Maryland, paint manufacturing plant. The Petitionerwould include research laboratory handyman Spriggs,but would exclude the leadmen and assistant leadmen,the printing department employees, and employees Bat-chellor,Tucker, and Serio. The Employer, while ingeneralagreementthat a production and maintenanceunit is appropriate,would include all the foregoingemployees except Spriggs, who it contends should beexcluded. There is no history of collective bargainingwith respect to any of the employees involved herein.The printing department employees:Seven of theemployees working in this department print productiontickets and labels, and maintain an inventory of labels'Although the Employer refused to stipulate that the Petitioner isa labor organization within the meaning of Section 2(5) of the Act,the evidence establishes that the Petitioner admits employees for member-ship, and that its purpose is to represent for the purposes of collectivebargaining, employees of employers, as that representation relates tohours, wages, and conditions of employmentand advertising materials. There is a printer who operatesa printing press. The other employees in this departmentare order pickers of advertising material. They frequentlydeliver labels to the labeling department and pack colorcards and advertising material for shipment with paintorders.No special training is required for this work,and uniforms are provided for these employees on thesame basis as other employees. They are all hourlypaid and have the same fringe benefits as the employeesin the production and maintenance unit. The printingdepartment is located directly above the control lab(the employees of which are included), in a buildingwhich also contains the production office, cafeteria,and storage facilities for the order-filling and labelingdepartment. The department is headed by the printingdepartment supervisor who is responsible to the plantmanager. No union seeks to represent the printing depart-ment employees separately.In these circumstances, we find that the printingdepartment employees are engaged in production, andwork in close proximity to the other production andmaintenance employees, with whom they sharesimilarfringe benefits.As production employees they sharea close community of interest with the other productionand maintenance employees, and we shall include themin the unit.2The alleged plant clerical employees:There are threeemployees in this category: Dianne Batchellor, SusanTucker, and Peggy Serio.Batchellor and Tucker work in a separate office inthe shop area between the cafeteria and the productionoffice, in the afore-mentioned building containing thecafeteria, production office, control laboratory, and orderfilling and labeling departments. They are supervisedby the plant manager, and are called production clericals.Their duties consist of making out production tickets,keeping files of requests for and copies of these tickets,and calculating the amount of production after the batchis completed. They handle no confidential information,are hourly paid, and work hours and receive employmentbenefits, similar to those of employees included in theunit.Accordingly, we find them to be plant clericalemployees, whose duties and interests are most closelyalliedwith those of the production and maintenanceemployees, and as we customarily include plant clericalsin a production and maintenance unit, we shall includethem in the unit.3Serio, unlike Batchellor and Tucker, works adjacentto the general office where the office clerical employeesare located, apart from the production area, and issupervised directly by the purchasing agent. She main-tainsthe inventory of all raw materials used in themanufacturing process. She seldomgoesinto the plant.Although she receives the same fringe benefits as theproduction and maintenance employees, including timeand one-half for overtime, she works different hours,performs different duties, and has little or no contactwith the production and maintenance employees. As2CenturyElectricCompany, 146 NLRB 232, 240-2411Maryland Cap Corporation.171NLRB No 71182 NLRB No. 23 126DECISIONSOF NATIONALLABOR RELATIONS BOARDSerio has separate supervision from unit employees,isgeographically removed from the production area,shares similar working conditions with and is locatednear the office clerical employees, we find that sheisan office clerical employeeAccordingly,we shallexclude Serio from the unit 4The leadmen and assistant leadmenThere are 11leadmen and 8 assistant leadmen Leadmen are classIemployees, receive 40 cents per hour more than class2 employees, and weara differentcolor uniform fromregular production and maintenance employeesAssistant leadmen are in class 2 and receive a 10-cent differentialThey wear the same uniform as theproduction and maintenance employees They are regularproductionand maintenanceemployees who fill in duringa leadman's absenceBoth leadmen and assistant leadmen receive the samebenefits, punch the timeclock, receive time and one-half for overtime after 40 hours,5 and use the samelocker facilities as other production and maintenanceemployees Leadmen generally receive the work ordersor tickets for work to be done from their departmentsupervisors, and parcel out the work among employeesin their departments They workalongwith the others,but also have certain clerical functions to perform attheir desks, such as sending lists of absentees to thepersonnel department each day, filling in productiontickets and a vehicle time and temperature log, andrecording batches andfillingsThe record indicates thatthey do not have the authority to hire, discharge, transferfrom one department to another, suspend, layoff, pro-mote, reward, grant wage increases, discipline, or adjustgrievancesTheir recommendations on such matters areindependently investigatedAt night, when departmentsupervisors are not present, leadmen can send employeeshome for drunkenness, but must refer all other discipli-nary problems to their supervisors, who are on callIn these circumstances, we find that the leadmen andassistant leadmen do not exercise the type of independentjudgmentor responsible direction of the work of otheremployees indicative of supervisory authorityNor dothey possess any other indicia of supervisory authorityAccordingly,we find that the leadmen and assistantleadmen are not supervisors and shall include themin the unit iWilliam SpriggsWilliam Spriggs is employed in theresearch and development laboratory located on thesame floor as the general officesHe is supervised bythe laboratory supervisors Spriggs is basically a handy-man in the laboratory whose duties consist of chasingmaterial, cleaning up in the evening, and scrubbingand waxing Both parties agreed at the hearing thatthe other employees of this laboratory were to be exclud-edThe evidence is clear that the employees in thislaboratory are in no way concerned with the productionprocessWe find that Spriggs shares common interestswith the excluded laboratory employees, and shallexclude him from the unitIn view of the foregoing, we find that the followingemployees of the Employer constitute a unit appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the ActAllproductionandmaintenanceemployeesemployed by the Employer at its Baltimore, Mary-land,plant, includingwarehousemen, shippingclerks, shipping and receiving employees, truckdri-vers, leadmen, assistant leadmen, control laboratoryemployees, cafeteria employees, printing depart-ment employees, and plant clerical employees, butexcludingofficeclericalemployees,salesmen,research and development laboratory employees,professional employees, guards, and supervisorsas defined in the Act[Direction of Election? omitted from publication ]Kellogg Switchboard and Supply Company127 NLRB 64 66The leadman in the control laboratory is the only leadman paidon a salary basis because of his length of service with the EmployerMaryland Cup CorporationsupraIn order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote all parties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear Inc156 NLRB 1236N L R B vWymanGordon Company394 U S 759 Accordingly it is hereby directedthat an election eligibility list containing the names and addressesof all eligible votersmust be filed by the Employer with the RegionalDirector for Region 5 within 7 days of the date of this Decisionand Direction of ElectionThe Regional Director shall make the listavailable to all parties to the electionNo extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed